Citation Nr: 1132600	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  08-07 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a compensable disability rating for Osgood-Schlatter's disease of the right knee for the period prior to April 9, 2008. 

2.  Entitlement to a disability rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee for the period from April 9, 2008. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979 and from August 1981 to August 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision the RO denied a claim for a compensable disability rating for Osgood-Schlatter's disease of the right knee.  

During the appeal, in a February 2009 rating decision the RO increased the disability rating from zero to 10 percent, effective from April 9, 2008.  Although the Veteran was granted staged ratings for the right knee disability, the disability rating issues remain on appeal because the RO's actions do not constitute a full grant of the full benefits sought and the Veteran has not expressed satisfaction with the February 2009 rating decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993); Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  For the period prior to April 9, 2008, the Veteran's Osgood-Schlatter's disease of the right knee was manifested by complaints of pain and a full range of motion; and was not manifested by subluxation or lateral instability, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.

2.   For the period from April 9, 2008, the Veteran's Osgood-Schlatter's disease of the right knee is manifested by complaints of pain and range of motion from zero extension to 130 degrees of flexion limited by pain; and is not manifested by subluxation or lateral instability, dislocated semilunar cartilage, malunion or nonunion of the tibia and fibula, or genu recurvatum.



CONCLUSIONS OF LAW

1.  For the period prior to April 9, 2008, the schedular criteria for a compensable disability rating for Osgood-Schlatter's disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5256-5263 (2010).

2.  For the period from April 9, 2008, the schedular criteria for disability rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5015, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim and that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Though notification to the Veteran may not have met all of the requirements of the VCAA and related case law, the matter decided below may be addressed at this time, without further remand, because no errors in notice are prejudicial, and the Veteran has been provided all information needed for a reasonable person to prove the claim.  In any event, the United States Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated the previous decision of the United States Court of Appeals for Veterans Claims (Court) in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the appellant in November 2005, March 2006, and May 2008, which fully addressed the notice elements.  The RO informed the Veteran of the specific criteria to substantiate his claim for an increase in the rating for his service-connected right knee disability.  These letters informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.

The RO has provided adequate notice of how effective dates are assigned and the claim was readjudicated most recently in a supplemental statement of the case and rating decision in February 2009.  To the extent the Veteran did not receive full notice prior to the initial decision, after pertinent notice was provided he was afforded a meaningful opportunity to participate in the adjudication of the claims on appeal.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records.  Although the Veteran originally requested a hearing before the Board, he ultimately withdrew that request.  The Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Claim

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

VA regulations require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of the disability.  Medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993).  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

If a Veteran appeals a rating decision seeking an increased rating for a disability for which service connection has already been established, such as here, then the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007) (finding staged ratings appropriate also in cases where the appeal was not as to the initial rating assigned after service connection is established).  Thus, in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The Veteran's statements describing the symptoms of his service-connected Osgood-Schlatter's disease of the right knee, are deemed competent evidence.  38 C.F.R. § 3.159(a)(2) (2010).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The Veteran is competent to report complaints of generalized muscle pain.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant competent to testify regarding symptoms capable of lay observation).

The RO has evaluated the Veteran's Osgood-Schlatter's Disease of the right knee under Diagnostic Code 5003-5015.   See 38 C.F.R. § 4.71a.  The specific diagnosis of Osgood-Schlatter's disease is not listed in the Rating Schedule.  The hyphenated diagnostic code in this case indicates that the service-connected disability is considered by analogy as degenerative arthritis (5003) associated with a residual condition of benign new growths of bones (5215).  38 C.F.R. § 4.27 (2010).  

The RO determined that the most closely analogous Diagnostic Code for Osgood-Schlatter's disease was 5015, a code used to evaluate for benign new growths of bones.  See 38 C.F.R. § 4.71a (2010).  Osgood-Schlatter's disease is defined as a disease of the growth or ossification centers in children that begins as degeneration or necrosis and is followed by regeneration or recalcification of the tuberosity of the tibia.  See Dorland's Illustrated Medical Dictionary 547, 1366 (31st ed. 2007).   Benign new growths of bones (Diagnostic Code 5215) appears to be a fairly close analogue to Osgood-Schlatter's disease, given the pathophysiology indicated for both.

Under Diagnostic Code 5015, benign new growths of bones is to be rated on limitation of motion of affected part as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5003 provides that for degenerative arthritis, if there is limitation of motion of the specific joint or joints involved that is compensable (10 percent or higher) under the appropriate diagnostic codes, then the disability will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

If the limitation of motion of the specific joint(s) involved is ratable as noncompensable under the appropriate diagnostic code(s), then a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  In this case, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

If limitation of motion is absent, and there is X-ray evidence of degenerative arthritis involvement of 2 or more major joints or 2 or more minor joint groups, then either: (1) a 10 percent rating is warranted; or, (2) if additionally there are occasional incapacitating exacerbations, a 20 percent rating is warranted.  Id.

The normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II (2010).  Limitation of flexion of a leg warrants a 10 percent evaluation if flexion is limited to 45 degrees; a 20 percent evaluation if flexion is limited to 30 degrees; and a 30 percent evaluation if limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a 10 percent evaluation if extension is limited to 10 degrees; a 20 percent evaluation if extension is limited to 15 degrees; a 30 percent evaluation if extension is limited to 20 degrees; a 40 percent evaluation if limited to 30 degrees; and a 50 percent evaluation if limited to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Separate ratings can be provided for limitation of knee extension and flexion. VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Private treatment records include an August 2005 report of examination of the right knee showing that the Veteran presented for complaints of chronic right knee pain localized to the front of the knee.  Examination revealed good range of motion of both knees, and a prominent right knee tibial tuberosity.  Quad strength looked fairly good.  X-rays of the right knee showed an old ossicle bone fragment of incomplete union tibial tuberosity fracture.  The impression was exacerbation of chronic right knee pain due to tibial tuberosity fragmentation.  The provider also noted that the Veteran had significant prominence of his right knee tibial tuberosity with chronic inflammation palpable.


The report of a March 2006 VA examination of the right knee shows that the Veteran reported complaints of constant aching and sharp right knee pain, which did not cause incapacitation and for which he was not receiving any treatment.  The Veteran also reported complaints that due to the right knee disability he suffered from weakness, swelling, giving away, and lack of endurance of the right knee.  He reported that the right knee disability caused occasional functional impairment with standing and walking, and had not resulted in any time lost from work.

On examination, the Veteran's posture and gait were within normal limits and he did not require an assistive device for ambulation.  The right knee joint showed tenderness.  There was a bony enlargement measuring 3.5 cm in diameter at the tibia plateau that was tender to palpation.  The range of motion of the right knee and left both had a range of motion of flexion to 140 degrees, and extension of zero degrees.  The joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  The examiner opined that he could not, without resorting to mere speculation, provide an opinion as to whether these factors caused additional functional loss after repetitive use or during flare-ups.  

All stability tests were within normal limits.  X-rays showed a bony deformity of the tibial plateau with spurring, and there appeared to be a fracture of the spur with non-union.  The report contains a diagnosis of Osgood-Schlatter's disease of the right knee with fracture of bony spur with non-union.  The examiner opined that the Veteran's right knee disability had no effect on the Veteran's usual occupation or daily activity.

The report of an April 2008 VA examination shows that the Veteran reported symptoms of weakness, stiffness, giving way, and lack of endurance, as well as pain that was constant, localized, aching and sharp.  The Veteran rated the pain level at 8 out of 10.  The pain was elicited by physical activity and would come by itself and was relieved by rest.  He reported he could function without medication and was not receiving treatment for the condition.  He did not have any prosthetic implants for the knee.

On examination the right knee had tenderness, but there was no edema, effusion, weakness, redness, heat, guarding of movement, subluxation, locking pain, genu recurvatum or crepitus.  The range of motion of the right knee included flexion to 130 degrees and extension to zero degrees.  The examiner found that on repetitive use, the right knee joint function was additionally limited by pain, fatigue, and lack of endurance; but was not additionally limited by weakness or incoordination.  These factors additionally limited the joint function, range of motion, by five degrees.  

All stability tests were within normal limits.  X-rays of the right knee showed degenerative arthritic changes.  The report contains a diagnosis of right knee Osgood-Schlatter's disease and right knee degenerative joint disease.  The examiner opined that the Veteran's right knee disability had no effect on the Veteran's usual occupation or daily activity.

On review of the competent evidence including medical evidence and the Veteran's competent reports of symptoms as discussed above, both prior to and from April 9, 2008, the record does not show any: recurrent subluxation or lateral instability; dislocated or removal of semilunar cartilage; nonunion or malunion impairment of the tibia and fibula; or genu recurvatum.  Thus, a schedular disability rating based on the presence of such conditions of the knee is not warranted at any time.  38 C.F.R. § 4.71a, Diagnostic Code 5257, 5258, 5259, 5262, 5263.  

A.  Entitlement to a Compensable Disability Rating prior to April 9, 2008

For the period prior to April 9, 2008, the Board finds that the preponderance of the evidence does not support a compensable disability rating for Osgood-Schlatter's disease of the right knee.  The evidence prior to April 9, 2008 shows that in August 2005, the Veteran had "fairly good" quad strength and a "good " range of motion on examination; and in March 2006 flexion was to 140 degrees and extension of zero degrees.  The medical evidence does not show any limitation in the range of motion of the right knee so as to warrant a compensable disability rating under any appropriate diagnostic code relevant to limitation of motion of the knee.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261.  
Although the Veteran reported at the March 2006 VA examination that his right knee disability resulted in weakness, swelling, giving way and lack of endurance of the right knee, the objective medical findings of that examination include that the joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Therefore, even when considering these findings in light of DeLuca, given the absence of any limitation of motion of the right knee, the findings from the medical records prior to April 9, 2008, do not support a compensable schedular disability rating.  See 38 C.F.R. § Diagnostic Codes 5260 or 5261; DeLuca supra.

The medical evidence during the period prior to April 9, 2008 does not show that the right knee is affected by any limitation of motion, so as to warrant a compensable rating of 10 percent for arthritis, and certainly not any limitation of motion confirmed by objective findings such as swelling, muscle spasm, or other satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Further, during that period there is no X-ray evidence of degenerative arthritis involving two or more major joints or two or more minor joint groups.  Id.

B.  Entitlement to a Disability Rating in Excess of 10 Percent From April 9, 2008

For review for the period from April 9, 2008, the Board finds that the preponderance of the evidence does not support a disability rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee.  

As reflected in the April 2008 VA examination report, a disability rating in excess of 10 percent is not warranted for the right knee on the basis of limitation of motion of flexion or extension.  At that VA examination, the range of motion study findings for the right knee do not meet the criteria under Diagnostic Code 5260 or 5261, for limitation of flexion or extension, respectively.  The range of motion of the knee was from zero to 130 (extension to flexion), with pain at 130 degrees.  Repetitive motions caused pain, fatigue, and lack of endurance, which additionally limited motion by 5 degrees.  Repetitive motion did not cause additional limitation due to weakness or incoordination.

None of these findings would warrant a disability rating in excess of 10 percent based on range of motion, even with consideration of factors established under DeLuca.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Even considering the provisions of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca-regarding functional loss due to pain, weakness, and other factors-the Board finds that no higher rating is assignable for the right knee disability.  

C.  Conclusions

Throughout the relevant period before and from April 9, 2008, there is no evidence of any significant weakness, fatigue or incoordination associated with the disability so as to warrant an increase in excess of the currently assigned staged ratings of zero percent before April 9, 2008, or of 10 percent from that date. Further, the evidence overall does not show that the disability interfered at all with the Veteran's ability to work at any time, which was a specific finding at both VA examinations.  Accordingly, the Board finds that any functional loss due to pain and muscle spasm is adequately compensated throughout the relevant periods on review. 38 C.F.R. § 4.40, 4.45 (2010); DeLuca v. Brown, supra.

As stated before, at no time during the relevant periods on review is there evidence of any other right knee symptomatology that would warrant a disability rating in excess of the currently assigned staged ratings.  There is no evidence of any ankylosis; episodes of locking pain, and effusion into the joint due to dislocated semilunar cartilage; symptomatic removal of semilunar cartilage; or malunion or nonunion impairment of the tibia and fibula.  Thus, evaluation under relevant diagnostic code criteria would warrant no benefit to the Veteran's claim.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262.

To summarize, based on a careful review of the pertinent evidence of record, and in light of VA's rating criteria, the Board finds that the Veteran's Osgood-Schlatter's disease of the right knee does not warrant a disability rating: in excess of the zero percent rating in effect prior to April 9, 2008, or in excess of the 10 percent in effect from April 9, 2008.  The preponderance of the evidence is against the claim. Therefore, the benefit-of-the-doubt rule does not apply and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The Board has also considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321. The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. Id.

Here, based on the above, the Board finds that the schedular criteria reasonably describe the Veteran's right knee disability.  Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  He has not reported any significant treatment and no hospitalization for his right knee disability.  Further, there is no evidence that the condition had any significant effect on his employment.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

Finally, the Court has held that a total disability rating based on individual unemployability (TDIU) is a part of a claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim identify the benefit sought' has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In this case, the evidence does not show, and the Veteran has not reported, that he is unable to secure or follow a substantially gainful occupation due to his service-connected right knee disability.  As such, based on the current record, the Board finds that a TDIU is not raised by the record.


ORDER

A compensable disability rating for Osgood-Schlatter's disease of the right knee for the period prior to April 9, 2008, is denied.

A disability rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee for the period from April 9, 2008, is denied.



____________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


